Citation Nr: 0817618	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-28 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

2.  Entitlement to service connection for chronic tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and K. D.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The veteran had certified active duty for training from July 
1973 to January 1974 and active service from November 1976 to 
March 1977.  He had additional duty with the Marine Corps 
Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, denied service connection for both chronic 
bilateral hearing loss disability and chronic tinnitus.  In 
June 2007, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran advances that he sustained both chronic bilateral 
hearing loss disability and chronic tinnitus as the result of 
his significant inservice head trauma and the 
service-connected residuals thereof.  The reports of July 
1975 and March 1977 military physical evaluations note that 
the veteran reported a history of both "ear, nose, or throat 
trouble" and "hearing loss."  No audiological findings 
were reported in the July 1975 physical evaluation.  At the 
March 1977 physical evaluation, the veteran exhibited 
audiometric findings which were essentially within normal 
limits.  

Service connection is currently in effect for right and left 
supraorbital area, occipital area, and bilateral cheek 
disfigurement and scars; right infraorbital foramen neuralgia 
with abnormal minor eye musculature functioning; left 
infraorbital foramen neuralgia with abnormal minor eye 
musculature functioning; septoplasty and rhinoplasty 
residuals; left zygomal fracture residuals with left gum and 
cheek numbness; traumatic sinusitis with an oral fistula; 
recurrent left temporomandibular joint subluxation with 
malocclusion; and post-traumatic headaches.  

At an April 2005 VA examination for compensation purposes, 
the veteran was diagnosed with chronic bilateral 
sensorineural hearing loss disability and chronic tinnitus.  
The audiologist commented that "the etiology of the tinnitus 
is unknown at this time."  She opined further that: 

There is well documented research 
available showing that tinnitus and 
hearing loss are symptoms of damage to 
the inner ear.  However, the veteran's 
hearing test while in the military (1974 
through 1977, are all within normal 
limits).  It is therefore the opinion of 
this audiologist that this veteran's 
hearing loss and tinnitus are less likely 
than not to have begun while he was in 
the military.  It is more likely that the 
hearing loss and tinnitus that he is 
experiencing today are due to the 
nonmilitary-noise exposure reported by 
this veteran.    

A January 2006 written statement from Nancy Chamberlin, 
BC-HIS, notes the veteran's inservice history of significant 
head trauma.  The veteran was diagnosed with bilateral 
sensorineural hearing loss disability and tinnitus.  Ms. 
Chamberlin opined that:

In my opinion[, the veteran] should be 
seen by an [Ears, Nose, and Throat 
physician] for his balance and hearing 
problems as they stem from the time of 
his service and seem to be connected.   

In rendering her April 2005 opinion, it is unclear if the VA 
audiologist considered the veteran complaints of hearing 
problems in July 1975 and March 1977.  For this reason, and 
in light of the recommendation of the private audiologist in 
her January 2006 statement, the Board finds that an opinion 
should be obtained from an Ear, Nose, and Throat (ENT) 
specialist as to the etiological relationship, if any, 
between his claimed hearing loss and tinnitus, and his 
significant inservice head trauma with multiple service-
connected residuals.  

In essence, given Ms. Chamberlin's opinion, the veteran's 
documented inservice head trauma, the documented complaints 
of hearing loss between and during his periods of active 
duty, and the nature of his multiple service-connected 
disabilities, the Board finds that such an examination would 
be useful in resolving the issues raised by the instant 
appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Schedule the veteran for a VA 
examination for compensation purposes 
conducted by an ENT specialist in order 
to determine the nature and etiology of 
his chronic bilateral sensorineural 
hearing loss disability and chronic 
tinnitus.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner or examiners should advance 
opinions as to: 

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that the veteran's chronic 
bilateral hearing loss disability 
had its onset during active 
service/active duty for training; is 
etiologically related to the 
veteran's inservice head trauma; 
otherwise originate during such 
service; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to his service-
connected disabilities.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that the veteran's chronic 
tinnitus had its onset during active 
service/active duty for training; is 
etiologically related to the 
veteran's inservice head trauma; 
otherwise originate during such 
service; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to his service-
connected disabilities.  

Send the claims folder to the examiner or 
examiners for review of pertinent 
documents therein.  The examination 
report should reflect that such a review 
was conducted.

2.  Then readjudicate the veteran's 
entitlement to both service connection 
for chronic bilateral hearing loss 
disability and chronic tinnitus with 
express consideration of the provisions 
of 38 C.F.R. § 3.310(a) (2007) and the 
United States Court of Appeals for 
Veterans Claims' (Court) holding in Allen 
v. Brown, 7 Vet. App. 439 (1995).  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

